SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under §240.14a-12 GLOBALSCAPE, INC. (Name of Registrant as Specified in Its Charter) (Name of Persons(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Notice of 2016 Annual Meeting of Stockholders Proxy Statement And Form 10-K For the year ended December 31, 2015 4500 Lockhill-Selma, Suite 150 San Antonio, TX 78249 To Our Stockholders, I remain extremely proud of the accomplishments of the GlobalSCAPE team in 2015. Due to the efforts of everyone in the Company and our world-class collection of partners, we achieved record revenues during 2015 as a whole surpassing $30M for the first time in company history as well as 23% year over year growth in new client bookings.These accomplishments are a direct result of our people meeting a number of goals that included: James Bindseil (President and CEO) · Continued innovation of our core product lines while continuing to invest in emerging technologies for future benefit · Enhanced sales and marketing efforts focused on demand generation and the maturation of our North America channel program · Continued premier customer support and satisfaction that produces a maintenance and support renewal rate in excess of 90% The GlobalSCAPE team has been focused not only on the short term financial objectives but also on putting the pieces in place that will enable even greater future growth. Our 2015 fiscal year and Q4 performance once again demonstrates the momentum and predictability that we are working to achieve at GlobalSCAPE. All of us with GlobalSCAPE consider 2015 to have been very successful and we remain pleased that the changes we have made in our sales, marketing and product development activities are working as expected.We believe that the investments that we have made over the last two years continue to show their value and will continue to further mature in future periods. Throughout 2016, we will work to continue to build on our momentum in both legacy as well as emerging technologies and continue growing in both our customer facing and partner facing programs.These pillars will remain at the forefront of all our activities while continuing to deliver world-class support and services that our loyal customers have come to expect. I am proud to serve as the President and CEO of GlobalSCAPE.I remain confident that the world-class technologies we develop, combined with the efforts of all of our internal and partner teams, make GlobalSCAPE second to none. Our team is focused and continues to execute on our strategic plans as we work to identify all possible paths to accelerate growth in the year ahead and beyond. As we approach our 20th anniversary as a company, we believe the best is yet to come. As always, thank you for the support you continue to show GlobalSCAPE. I look forward to meeting you at the Annual Meeting of Stockholders on May 5, 2016. Sincerely, James L. Bindseil President and Chief Executive Officer GlobalSCAPE, Inc. 4500 Lockhill-Selma Rd, Suite 150 San Antonio, Texas78249 (210) 308-8267 March 23, 2016 Dear Stockholders: You are cordially invited to attend the 2016 Annual Meeting of Stockholders of GlobalSCAPE, Inc. to be held at GlobalSCAPE’s headquarters, 4500 Lockhill-Selma Road, Suite 150, San Antonio, TX 78249, on Thursday, May 5, 2016, at 9:00 a.m. If you cannot attend the annual meeting, you may vote over the Internet. If you received a paper copy of the proxy materials, you may follow the instructions on the proxy card. The agenda for this year’s annual meeting includes: · The election of two directors who will serve for a term of three years. · Ratification of the selection of Padgett, Stratemann & Co., L.L.P. as our independent registered public accounting firm for the year ending December 31, 2016. · Advisory votes on executive compensation and the frequency of such votes in the future. Please refer to the Proxy Statement for detailed information about each of the proposals and the annual meeting. Every stockholder vote is important. Even if you do not plan to attend the annual meeting, we hope you will vote as soon as possible. You may vote by signing your Proxy Card and mailing it in accordance with the instructions on the card. If you prefer, you may vote over the Internet or by telephone following the instructions on your Proxy Card. You may revoke your proxy at any time before it is voted. You may also vote in person at the stockholders meeting if you are the stockholder of record. Sincerely, James L. Bindseil President and Chief Executive Officer GlobalSCAPE, Inc. 4500 Lockhill-Selma Rd, Suite 150 San Antonio, Texas78249 (210) 308-8267 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 5, 2016 To the Stockholders of GlobalSCAPE, Inc.: The 2016 Annual Meeting of Stockholders of GlobalSCAPE, Inc. (the “Company”) will be held at the Company’s office located at 4500 Lockhill-Selma Road, Suite 150, San Antonio, Texas 78249, on May 5, 2016, at 9:00 a.m., local time, for the following purposes: 1. To elect the following directors to serve for a term of three years: Frank M. Morgan Thomas E. Hicks 2. To ratify the appointment of Padgett, Stratemann & Co., L.L.P. as the Company’s independent registered public accounting firm for the year ending December 31, 2016. 3. To approve, by advisory vote, a resolution on executive compensation. 4. To recommend, by advisory vote, the frequency of future advisory votes on executive compensation. 5. To transact any other business that may properly come before the meeting or any adjournment thereof, including a motion to adjourn or postpone the meeting. The foregoing items of business are described more fully in the Proxy Statement accompanying this notice. The Company’s Board of Directors has fixed the close of business on March 11, 2016, as the record date for determining the stockholders entitled to receive notice of, and to vote at, the Annual Meeting and any adjournment thereof. STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE MEETING IN PERSON. March 23, 2016 San Antonio, Texas By Order of the Board of Directors, James L. Bindseil President and Chief Executive Officer Important Notice Regarding Availability of Proxy Materials For Our Annual Meeting of Stockholders to be Held On May 5, 2016 This Proxy Statement, the form of proxy card and our Annual Report on Form 10-K for the fiscal year ended December 31, 2015, including financial statements, are available on the Internet at www.proxyvote.com. GlobalSCAPE, Inc. Proxy Statement For Annual Meeting of Stockholders To Be Held Thursday, May 5, 2016 Table of Contents Page PROXY STATEMENT 1 Date, Time, Place of Annual Meeting 1 Record Date, Shares Entitled to Vote, Quorum 1 Attendance and Voting by Proxy 2 Revocation of Proxy 3 Quorum; Vote Requirements 3 Solicitation of Proxies 4 PROPOSAL ONE ELECTION OF DIRECTORS 5 Directors with Terms Expiring in 2017 and 2018 6 Executive Officers 6 Board Meetings and Attendance 8 Board Leadership Structure 8 Board Independence 8 Committees of the Board of Directors 8 Risk Management 9 Compensation Committee Interlocks and Insider Participation 9 Code of Ethics 9 Stockholder Communications with Board 9 Nominations 10 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 12 Equity Compensation Plan Information 13 Section 16(a) Beneficial Ownership Reporting Compliance 13 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 14 Transactions in 2015 14 Policy Related to Related-Person Transactions 14 EXECUTIVE COMPENSATION 15 Compensation Discussion & Analysis 15 Our Compensation Committee 15 Compensation Philosophy and Objectives 15 Elements of Executive Compensation 16 Compensation Committee Report 19 Summary Compensation Table 19 Relationship of Salary and Annual Incentive Compensation to Total Compensation 20 Employment Agreements and Potential Payments Upon Termination or Change in Control 20 Outstanding Equity Awards at Fiscal-Year End 24 Pension Benefits 24 Non-Qualified Deferred Compensation 24 Compensation of Directors 24 PROPOSAL TWO RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 27 PRINCIPAL AUDITOR FEES AND SERVICES 27 AUDIT COMMITTEE PRE-APPROVAL POLICY 27 AUDIT COMMITTEE REPORT 28 PROPOSAL THREE ADVISORY VOTE ON EXECUTIVE COMPENSATION 29 PROPOSAL FOUR FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION 29 STOCKHOLDER PROPOSALS TO BE PRESENTED AT NEXT ANNUAL MEETING 30 AVAILABLE INFORMATION 30 OTHER MATTERS 31 PROXY STATEMENT General This Proxy Statement is furnished in connection with the solicitation by the Board of Directors of GlobalSCAPE, Inc. (“GlobalSCAPE” or the “Company”) of proxies from the stockholders of GlobalSCAPE to be used at GlobalSCAPE’s 2016 Annual Meeting of Stockholders. In accordance with Securities and Exchange Commission rules, instead of mailing a printed copy of our Proxy Statement, annual report and other materials relating to the Annual Meeting to stockholders, we intend to mail a Notice of Internet Availability of Proxy Materials, which advises that the proxy materials are available on the Internet to stockholders. We intend to commence distribution of the Notice of Internet Availability on or about March 23, 2016. Stockholders receiving a Notice of Internet Availability by mail will not receive a printed copy of proxy materials unless they so request. Instead, the Notice of Internet Availability will instruct stockholders as to how they may access and review proxy materials on the Internet. Stockholders who receive a Notice of Internet Availability by mail who prefer to receive a printed copy of our proxy materials, including a proxy card or voting instruction card, should follow the instructions for requesting these materials included in the Notice of Internet Availability. This process is designed to expedite stockholders’ receipt of proxy materials, lower the cost of the annual meeting, and help conserve natural resources.If you previously elected to receive our proxy materials electronically, you will continue to receive these materials in that manner unless you elect otherwise.However, if you prefer to receive printed proxy materials, please follow the instructions included in the Notice of Internet Availability. Date, Time, Place of Annual Meeting GlobalSCAPE’s 2016 Annual Meeting of Stockholders will be held at 9:00 a.m., Central Daylight Time, on May 5, 2016, at GlobalSCAPE’s office at 4500 Lockhill-Selma Road, Suite 150, San Antonio, Texas 78249. Please call us at (210) 308-8267, ext. 5134, if you need assistance with directions to our office. Record Date, Shares Entitled to Vote, Quorum GlobalSCAPE’s Board of Directors has fixed the close of business on March 11, 2016, as the record date for GlobalSCAPE stockholders entitled to notice of and to vote at the annual meeting.As of the record date, there were 21,028,726 shares of GlobalSCAPE common stock outstanding, which were held by approximately 1,831 holders of record.Stockholders are entitled to one vote for each share of GlobalSCAPE common stock held as of the record date. The holders of a majority of the outstanding shares of GlobalSCAPE common stock issued and entitled to vote at the annual meeting must be present in person or by proxy to establish a quorum for business to be conducted at the annual meeting.Whether you attend the meeting in person, sign and return the proxy card or vote via the Internet or telephone, your shares will be counted as present at the meeting. Abstentions and broker non-votes are included for purposes of determining whether a quorum is present at the annual meeting. If you own shares through a bank or broker in street name, you may instruct your bank or broker how to vote your shares. A “broker non-vote” occurs when you fail to provide your bank or broker with voting instructions and the bank or broker does not have the discretionary authority to vote your shares on a particular proposal because the proposal is not a routine matter under the New York Stock Exchange rules. Please consider the following voting matters specific to each proposal on the ballot: · Proposal 1 (election of directors) is not considered a routine matter under New York Stock Exchange rules. Your bank or broker will not have discretionary authority to vote your shares held in street name on this item. A broker non-vote may also occur if your broker fails to vote your shares for any reason. · Proposal 2 (ratification of the appointment of our independent registered public accounting firm) is considered a routine matter under New York Stock Exchange rules. Your bank or broker will have discretionary authority to vote your shares held in street name on that Proposal. · Proposal 3 (advisory vote on executive compensation) is an advisory vote and must receive the affirmative vote of the holders of a majority of the total votes cast on the proposal in order to be approved.Broker non-votes are not considered votes cast “for” or “against” this proposal and will have no effect. 1 · Proposal 4 (frequency of future advisory votes on executive compensation) is an advisory vote and must receive the affirmative vote of the holders of a majority of the total votes cast on the proposal in order to be approved.Broker non-votes are not considered votes cast “for” or “against” this proposal and will have no effect. If sufficient votes for approval of the matters to be considered at the annual meeting have not been received prior to the meeting date, GlobalSCAPE may postpone or adjourn the annual meeting in order to solicit additional votes. The form of proxy being solicited by this Proxy Statement provides the authority for the proxy holders, in their discretion, to vote the stockholders’ shares with respect to a postponement or adjournment of the annual meeting. At any postponed or adjourned meeting, proxies received pursuant to this Proxy Statement will be voted in the same manner described in this Proxy Statement with respect to the original meeting. Stockholders of Record and Beneficial Owners Many of our stockholders hold their shares through a stockbroker, bank, or other agent rather than directly in their own names. Following are some distinctions between shares held of record and those owned beneficially: · Stockholder of Record.If your shares are registered directly in your name with our transfer agent, American Stock Transfer and Trust Company, LLC, you are considered the stockholder of record with respect to those shares. Access to our proxy materials is being provided directly to you by us. As a stockholder of record, you have the right to grant your voting proxy directly to us or to vote in person at the meeting. · Beneficial Owner. If your shares are held in a stock brokerage account or by a bank, you are considered the beneficial owner of the shares held in “street name.” Access to these proxy materials is being provided by your broker who is considered the stockholder of record with respect to those shares. As the beneficial owner, you have the right to direct your broker on how to vote. You are also invited to attend the meeting. However, since you are not the stockholder of record, you may not vote these shares in person at the meeting. Your broker or nominee has enclosed a voting instruction card for your use. Attendance and Voting by Proxy If you are a stockholder whose shares are registered in your name, you may vote your shares by one of the following four methods: · Vote in person, by attending the Annual Meeting.We can give you a proxy card or a ballot when you arrive, if requested. · Vote by Internet, by going to the web address, www.proxyvote.com, and following the instructions for Internet voting. · Vote by telephone. Please call the number printed on your voting document. · Vote by mail, by completing, signing, dating, and mailing the proxy card mailed to you in the envelope provided.If you vote by Internet, please do not mail your proxy card. The deadline for voting electronically on the Internet is 11:59 p.m., Eastern Time, on May 4, 2016. If you vote by mail, your signed proxy card must be received before the annual meeting to be counted at the annual meeting. If your shares are held in “street name” (through a broker, bank, or other agent), you should have received a separate voting instruction form or you may vote by telephone or on the Internet as instructed by your broker or bank. PLEASE NOTE THAT IF YOUR SHARES ARE HELD OF RECORD BY A BROKER, BANK OR OTHER AGENT AND YOU WANT TO VOTE AT THE MEETING, YOU MUST FIRST OBTAIN A LEGAL PROXY ISSUED IN YOUR NAME FROM THE RECORD HOLDER.YOU WILL NOT BE PERMITTED TO VOTE IN PERSON AT THE MEETING WITHOUT THE LEGAL PROXY. 2 The proxies identified on the back of the proxy card will vote the shares of which you are stockholder of record in accordance with your instructions. If you sign and return your proxy card without giving specific voting instructions, the proxies will vote your shares as follows: · “FOR” the nominated directors. · “FOR” the ratification of the selection of Padgett, Stratemann & Co., L.L.P. as GlobalSCAPE’s independent registered public accounting firm for the fiscal year ending December 31, 2016. · “FOR” approval, on an advisory basis, of the compensation of GlobalSCAPE’s executives named in the Summary Compensation Table in this Proxy Statement. · “FOR” a frequency of three (3) years for future advisory votes on executive compensation. The giving of a proxy will not affect your right to vote in person if you decide to attend the meeting. If any matters other than those addressed on the proxy card are properly presented for action at the Annual Meeting, the persons named in the proxy card will have the discretion to vote on those matters in their best judgment unless authorization is withheld. Revocation of Proxy Whether you vote by Internet, by telephone, or by mail, you may change or revoke your proxy before it is voted at the meeting by: · Submitting a new proxy card bearing a later date. · Voting again by the Internet at a later time. · Giving written notice before the meeting to our Secretary at the address set forth on the cover of this Proxy Statement stating that you are revoking your proxy. · Attending the meeting and voting your shares in person. Please note that your attendance at the meeting will not alone serve to revoke your proxy. Quorum;Vote Requirements Election of Directors Directors are elected by a plurality of the votes of the holders of shares of common stock present in person or by proxy and entitled to vote on the election of directors. Under Delaware law, votes that are withheld from a director’s election will be counted toward a quorum but will not affect the outcome of the vote on the election of a director. Abstentions and broker non-votes will not be taken into account in determining the outcome of the election. Unless otherwise instructed or unless authority to vote is withheld, the proxy card accompanying these materials will be voted FOR election of each of the director nominees. Ratification of Appointment of Independent Registered Public Accounting Firm With respect to Proposal Two, the ratification of the appointment of the Company’s independent registered public accounting firm, an abstention is treated as entitled to vote and, therefore, has the same effect as voting “against” the proposal. Since this proposal is considered a “routine” matter, brokers will be permitted to vote on behalf of their clients if no voting instructions are furnished. Unless otherwise instructed or unless authority to vote is withheld, the proxy card accompanying these materials will be voted FOR the ratification of Padgett, Stratemann & Co., L.L.P. as the Company’s independent registered public accounting firm for fiscal year 2016. 3 Advisory Vote on Executive Compensation With respect to Proposal Three, the advisory vote on executive compensation, an abstention from voting will have the same effect as a vote against this proposal, and broker non-votes will have no effect on the outcome of this proposal. Brokers, as nominees for the beneficial owner, may not exercise discretion in voting on this matter and may only vote on this proposal as instructed by the beneficial owner of the shares. The outcome of this proposal is advisory in nature and is non-binding. Advisory Vote on Frequency of Future Advisory Votes on Executive Compensation With respect to Proposal Four, the frequency of future advisory votes on executive compensation, an abstention from voting will have the same effect as a vote against this proposal, and broker non-votes will have no effect on the outcome of this proposal. Brokers, as nominees for the beneficial owner, may not exercise discretion in voting on this matter and may only vote on this proposal as instructed by the beneficial owner of the shares. The outcome of this proposal is advisory in nature and is non-binding. Other Matters The required vote to approve any matter other than the election of directors is the affirmative vote by the holders of a majority of the total number of shares of common stock present in person or by proxy and entitled to vote on the matter. Important Note Regarding NYSE Rules If a broker does not receive instructions from the beneficial owner of shares held in street name for certain types of proposals, the broker must indicate on the proxy that it does not have authority to vote such shares (a “broker non-vote”) as to such proposals. Under the rules of the New York Stock Exchange, if your broker does not receive instructions from you, your broker will not be able to vote your shares in the election of directors or in the advisory votes on executive compensation and the frequency of such votes in the future. Therefore, it is important that you provide voting instructions to your broker. Solicitation of Proxies Proxies will be solicited by mail and the Internet.Proxies may also be solicited personally, or by telephone, fax, or other means by the directors, officers, and employees of GlobalSCAPE.Directors, officers, and employees soliciting proxies will receive no extra compensation but may be reimbursed for related out-of-pocket expenses.GlobalSCAPE will make arrangements with brokerage houses and other custodians, nominees, and fiduciaries to send the proxy materials to beneficial owners.GlobalSCAPE will, upon request, reimburse these brokerage houses, custodians, and other persons for their reasonable out-of-pocket expenses in doing so.GlobalSCAPE will pay the cost of solicitation of proxies. 4 PROPOSAL ONE ELECTION OF DIRECTORS GlobalSCAPE’s Articles of Incorporation divide the Board of Directors into three classes of directors serving staggered three-year terms, with one class to be elected at each annual meeting of stockholders.At this year’s meeting, two Class I directors are to be elected for a term of three years, to hold office until the expiration of their term in 2019, or until a successor shall have been qualified and elected. The nominees are Frank M. Morgan and Thomas E. Hicks.Mr. Morgan is currently a Class I director. Dr. Hicks is not currently a director. Neither Mr. Morgan nor Dr. Hicks is an officer of GlobalSCAPE. Assuming the presence of a quorum, the nominees for director who receive the most votes will be elected.The enclosed form of proxy provides a means for stockholders to vote for or to withhold authority to vote for each of the nominees for director.If a stockholder executes and returns a proxy but does not specify how the shares represented by such stockholder’s proxy are to be voted, such shares will be voted FOR the election of each of the nominees for director.In determining whether this item has received the requisite number of affirmative votes, abstentions, and broker non-votes will not be counted and will have no effect. The Board of Directors recommends a vote “FOR” the election of the nominees to the Board of Directors. The following table sets forth the name and age of each nominee as of the mailing date of this Proxy Statement, the principal occupation of the nominee during at least the past five years, and, if applicable, the year he began serving as a director of GlobalSCAPE: Name Age Frank M. Morgan 67 Mr. Morgan is currently Executive Director, Cyber Security, for ManTech International’s MCTS Group.Prior to joining ManTech in 2010, from 2005 to 2010, Mr. Morgan served as the Vice President and General Manager of the Information Systems Business Unit and Intelligence Solutions Division, of L-3 Communications Services Group, managing offices in Reston, Virginia, Colorado Springs, Colorado, and San Antonio, Texas. He held a similar position with Titan Corporation from 2001 to 2005 before its acquisition by L-3. From 1996 to 2001, Mr. Morgan worked for BTG, Inc. (acquired by Titan Corp.), a publicly-traded, software development company and computer security product value-added reseller.As Vice President of Federal Sales, Mr. Morgan was responsible for marketing security products across the federal government. Mr. Morgan spent 30 years in the Air Force, retiring in 1996 as a Colonel. His assignments included three tours at the Pentagon in both operations and acquisitions.He holds a B.S. in Aeronautical Engineering from the Air Force Academy, a M.S. in Human Resources Management from the University of Utah, and a M.A. in National Security and Strategic Studies from the Naval War College.Mr. Morgan’s business experience, particularly his experience in the software industry and in government sales, provides valuable insight to our board.Mr. Morgan first became a director of GlobalSCAPE in 2006.His current term as director of GlobalSCAPE expires in 2016. Dr. Thomas E. Hicks 67 Dr. Hicks has 46 years of experience as an educator in the computer science field. He is currently an Associate Professor of Computer Science at Trinity University in San Antonio, Texas. He has served in that position since 1983. He is responsible for all of the software engineering courses at Trinity University where he also teaches courses in database design, networking and data communications, advanced website design and cloud computing. He has over 100 publications and/or conference presentations to his credit. Dr. Hicks is a graduate of West Virginia University where he received a Bachelor of Science in Secondary Education-Comprehensive Mathematics, a Masters of Science-Secondary and Elementary Mathematics Education, and an Educational Doctorate in Mathematics Education-Concentrations in Mathematics and Computer Science.Dr. Hicks’ extensive experience in the computer science field and software engineering will provide valuable technical insight to our board. THE BOARD OF DIRECTORS RECOMMENDS A VOTE FOR THE ELECTION OF THE INDIVIDUALS NOMINATED ABOVE AS DIRECTORS. 5 Directors with Terms Expiring in 2017 and 2018 The following table sets forth the name and age of each director as of the mailing date of this Proxy Statement, the principal occupation of each director during at least the past five years and the year each began serving as a director of GlobalSCAPE. Name Age David L. Mann 66 Mr. Mann has been in the real estate development and home building business since his graduation from Southern Methodist University in 1975 where he earned a B.B.A.For the past twenty years, he has worked exclusively in the San Antonio, Texas market.Mr. Mann currently serves as a member of the Board of Directors of GlobalSCAPE and has served in such capacity since June 2002.Mr. Mann has broad business and finance experience and beneficially owns approximately 8.4% of our shares.Mr. Mann’s term as a director of GlobalSCAPE expires in 2017. James L. Bindseil 51 Mr. Bindseil is GlobalSCAPE’s President and Chief Executive Officer. For more information, see below under “Executive Officers”.Mr. Bindseil’s term as a director of GlobalSCAPE expires in 2017. Thomas W. Brown
